Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 27 are rejected due to the phrase “shredding by rotating a blade inside a container of the secondary zone with a speed and/or a rotation direction” specifically with respect to the term “shredding” since the term “shredding” is an art recognized term directed to obtaining pieces from a whole and more specifically obtaining pieces from a whole defined by cutting.  Thus it is unclear if the term “shredding” is with respect to a specific operation, with respect to merely a description which is defined by “rotating a blade inside a container of the secondary zone with a speed and/or a rotation direction” or something different altogether.  The term “shredding” renders the claim indefinite.  The term “shredding” is merely defined by “rotating a blade inside a container of the 
Claims 13 and 27 are rejected due to the phrase “shredding by rotating a blade inside a container of the secondary zone with a speed and/or a rotation direction” specifically with respect to the term “shredding” since the term “shredding” is an art recognized term directed to obtaining pieces from a whole and more specifically obtaining pieces from a whole defined by cutting.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “shredding” in claims 13 and 27 are used by the claim to mean “by rotating a blade” “with a speed and/or rotation direction” while the accepted meaning is “to cut into thin strips.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Contractor et al. (WO2014190217) in view of Spasovski (WO2000062655).
With respect to Independent claims 1 and 27, Contractor teaches a method for preparing an edible food product (par. 0020) starting from a dehydrated raw material (par. 0027) and using an apparatus (fig. 1), the method comprising the steps of:
Retrieving recipe parameters from a database, wherein the apparatus is configured to operate according to recipe parameters (par. 0020; selected by user),
transforming a first quantity of the dehydrated raw material in a primary zone of the apparatus configured for rehydration (par. 0029) and/or structuration (par. 0029) and/or forming of the dehydrated raw material (par. 0029), as to a certain level (par. 0029; any level), indicated by the recipe parameters (par. 0031), to provide a first transformed material (par. 0031),
dispensing (par. 0034; fig. 1 ref. 501) the first transformed material into a secondary zone of the apparatus (par. 0034; fig. 1 ref. 503; heated bed; par. 0036 chamber), 
processing the first transformed material in the secondary zone, the processing comprising cooking in the secondary zone (par. 0036) according to a certain level, indicated by the recipe parameters (par. 0034 temperature), to provide a first product (par. 0034; deposited);
transforming a second quantity or with respect to claim 27, a quantity of the second dehydrated raw material (par. 0038 same first food type) in the primary zone to provide a second transformed material (par. 0038), consequently to the processing for the first transformed material  in the secondary zone (par. 0038 same first food type),
dispensing the second transformed material from the primary zone into the secondary zone for cooking according to the recipe parameters, to form a second product (par. 0036) and

Contractor teaches combining liquid and powder ingredients to produce different foods including pasta (par. 0018) which are subsequently cooked and thus one of ordinary skill in the art would have been motivated to look to the art of automated food preparation of food including pasta.
Spasovski teaches a container comprising a blade “with a speed and/or rotation” (3rd par. from bottom pg. 2) and thus Spasovski is taken to teach “shredding”.  In addition, it is noted with respect to the claimed “shredding”, the recitation in the claims “shredding” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Spasovski disclose a blade “with a speed and/or rotation” (3rd par. from bottom pg. 2) as presently claimed, it is clear that the blade of Spasovski would be capable of performing the intended use, i.e. shredding as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Though silent to the cooking area comprising a container with a rotating blade therein with a speed and/or rotation, Contractor does teach providing the food product to a cooking area comprising an enclosed heating chamber (par. 0036).  Thus since Spasovski teaches a same food preparation system for pasta (pg. 4 par. 2), since both teach a same providing the combined food product to a heating area.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings and further provided the pot for accepting the pasta after forming thus achieving a same desired cooking of the food product and further achieving the advantage of providing a cooking vessel for the pasta formed as taught by Spasovski.
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings and further provided the pot for rd par. from bottom pg. 2) thus achieving a same desired cooking as taught by Contractor, including pasta as further taught by Contractor under processor control as taught by Contractor and the advantage of providing a stirring means as taught by Spasovski relative cooking pasta under a same processor control and controlled stirring times, stirring speeds, cooking times and temperature of a same heating plate (pg. 3 par. 9).
With respect to claim 14, processing a mixture of the first and second products (par. 0036, 0038), to get the homogeneous or heterogeneous mixture according to the recipe parameters and obtain the edible food final product (par. 0038).
The apparatus is configured for the user to add food products into the secondary zone (par. 0035 separate component), at any time during the processing in the second zone (par. 0035 after first spray).
Wherein the database defines the following features for the preparing of the edible food product in the apparatus:
ordering raw products to be dispensed into and processed in the primary zone (par. 0038 relative sequential order; par. 0028 precise amounts),
transforming requirements needed per raw product dispensed in the primary zone (par. 0031-0032),
timing and/or triggering values for dispensing the first and second transformed materials products from the primary zone into the secondary zone (par. 0031; desired viscosity; par. 0033 mixing parameters) and
processing requirements needed per product and/or mixture into the secondary zone (par. 0031-0033).
Receiving a fluid in the primary zone (par. 0026), wherein the transforming of the first quantity of the dehydrated raw material primary zone comprises using the fluid for hydration (par. 0026) and shaping of the first quantity of the dehydrated raw material to provide the transformed material (par. 0032-0033; mixing mechanism).
The processing of the first or second transformed material in the secondary zone comprises heating the transformed material in the secondary zone (par. 0036).
Operating the primary zone and the secondary zone in a complementary way according to the recipe parameters (par. 0036; complementary to cook; par. 0034; x, y, z location), such that a first processing member of the primary zone (par. 0033), a shaping member of the primary zone (par. 0034 nozzle), a second processing member of the 
Though silent to a blade, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings and further provided the pot for accepting the pasta after forming comprising a rotating blade as taught by Spasovski (3rd par. from bottom pg. 2) thus achieving a same desired cooking as taught by Contractor, including pasta as further taught by Contractor under processor control as taught by Contractor and the advantage of providing a stirring means as taught by Spasovski relative cooking pasta under a same processor control and controlled stirring times, stirring speeds, cooking times and temperature of a same heating plate (pg. 3 par. 9).
Wherein the transforming of the first quantity of the dehydrated raw material in the primary zone comprises at least one process selected from the group consisting of mixing, dissolution, reconstitution, structuration, kneading and any other process to transform the first quantity of the dehydrated raw material into a different physical and/or chemical state (par. 0029, 0031, 0033, 0034).
Receiving the recipe parameters on a control unit of the apparatus, the control unit managing independently operation of the primary and secondary zones according to the recipe parameters (par. 0019).
Wherein the primary and secondary zones are configured to coordinate together to provide a heterogeneous medium comprising at least two distinct phases or physical states of the same or of different products (par. 0029, 0031, 0033, 0034 relative cooked), where the medium is the edible food or product.
Operating the primary and secondary zones in a synchronized way such that the first transformed material from the primary zone is viscous phase that, when in the secondary zone, receives the second transformed material (par. 0038), which is a solid or bulk phase (par. 0038 layered),
processing the viscous phase, together with the solid or bulk phase received by the viscous phase, in the secondary zone to form the edible food or beverage product (par. 0036).
Wherein the dispensing of the first transformed material from the primary zone comprises conveying the first transformed product through a shaping member (par. 0034 ref. 502) into the secondary zone.
.


Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Contractor et al. (WO2014190217) in view of Spasovski (WO2000062655) and Guibert (4490046).
Contractor teaches automatic combination of dry and liquid ingredient for producing food products and dispensing of such under pressure and thus one of ordinary skill in the art would have been motivated to look to the art of extruding food products as taught by Guibert.
Thus since both teach controlled systems for mixing dry and liquid ingredients and developing of the mixture prior to a same dispensing from a dispensing head.  Though Contractor is silent to the outlet being configured to heat the first transformed product as the first transformed product passes through the shaping member into the secondary zone, it would have been obvious to one of ordinary skill in the art at the time invention was filed to provide a heating means at the outlet as taught by Guibert for its art recognized purpose of heating the dough as it emerges (col. 6 lines 12-16) and the advantage of modifying the temperature prior to baking (col. 6 lines 12-16) and thus further optimizing the conditions prevailing in each stage as taught by Guibert (col. 1 lines 18-20) specifically in the instant case with respect to during dispensing.
Though Contractor is silent to the outlet being configured to cool the first transformed product as the first transformed product passes through the shaping member into the secondary zone, it would have been obvious to one of ordinary skill in the art at the time invention was filed to provide a cooling means at the outlet as taught by Guibert for its art recognized purpose of cooling the dough as it emerges (col. 6 lines 16-19) and the advantage of modifying the temperature in the instant the dough is too be stored as opposed to baked (col. 6 lines 12-16) and thus further optimizing the conditions prevailing in each stage as taught by Guibert (col. 1 lines 18-20) specifically in the instant case with respect to during dispensing.

Response to Arguments
With respect to applicants urging directed to the term “shredding”, though applicants specification teaches the term “shredding”, importantly the term “shredding” is an art recognized term directed to obtaining pieces from a whole and more specifically obtaining pieces from a whole defined by cutting into thin strips.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “shredding” in claims 13 and 27 are used by the claim to mean “by rotating a blade” “with a speed and/or rotation direction” while the accepted meaning is “to cut into thin strips.” The term is indefinite because the specification does not clearly redefine the term.
With respect to applicants urging the prior are is silent to “shredding”, importantly shredding is defined by the phrase of claims 13 and 27  “by rotating a blade” “with a speed and/or rotation direction”.  Applicants claims are silent to portioning and merely define “shredding “by rotating a blade” “with a speed and/or rotation direction”.  In the instant case Spasovski teaches a container comprising a blade “with a speed and/or rotation” (3rd par. from bottom pg. 2) and thus Spasovski is taken to teach “shredding”.  In addition, it is noted with respect to the claimed “shredding”, the recitation in the claims “shredding” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Spasovski disclose a blade “with a speed and/or rotation” (3rd par. from bottom pg. 2) as presently claimed, it is clear that the blade of Spasovski would be capable of performing the intended use, i.e. shredding as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
With respect to applicants urging directed to Guibert, and thus in response to applicant's arguments against the references individually it is noted one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case Guibert is relied upon to provide a heating means at the outlet as taught by Guibert for its art recognized purpose of heating the dough as it emerges (col. 6 lines 12-16) and the advantage of modifying the temperature prior to baking (col. 6 lines 12-16) and thus further optimizing the conditions prevailing in each stage as taught by Guibert (col. 1 lines 18-20) specifically in the instant case with respect to during dispensing.
Though Contractor is silent to the outlet being configured to cool the first transformed product as the first transformed product passes through the shaping member into the secondary zone, it would have been obvious to one of ordinary skill in the art at the time invention was filed to provide a cooling means at the outlet as taught by Guibert for its art recognized purpose of cooling the dough as it emerges (col. 6 lines 16-19) and the advantage of modifying the temperature in the instant the dough is too be stored as opposed to baked (col. 6 lines 12-16) and thus further optimizing the conditions prevailing in each stage as taught by Guibert (col. 1 lines 18-20) specifically in the instant case with respect to during dispensing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792